1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                  NO. 31,288

10 CARMEN DIAZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
13 William A. Sanchez, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Deschamps & Kortemeier Law Offices, P.C.
18 Lauren Reed
19 Socorro, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
 1        Defendant appeals from her “order of probation” based on her underlying

 2 conditional    no-contest   plea   for   possession    of   a   controlled   substance

 3 (methamphetamine). Our second notice proposed to affirm, and Defendant filed a

 4 timely memorandum in opposition.          We remain unpersuaded by Defendant’s

 5 arguments and therefore affirm.

 6        Defendant continues to argue that the district court erred in denying her motion

 7 to suppress based on her argument that Deputy Martinez’ warrantless search of her

 8 purse was unlawful. [MIO 3; RP 24, 45, 56] As provided in our second notice,

 9 Deputy Martinez stopped a vehicle occupied by Defendant and Donnie Hobbs while

10 in the course investigating an armed robbery in which Hobbs was a suspect. [DS 1-2]

11 During the course of the stop, in which both Defendant and Hobbs were questioned

12 outside of the vehicle, Defendant returned to the vehicle to retrieve her purse. [DS 2;

13 RP 44] When Deputy Martinez tried to grab her purse, Defendant grabbed the purse

14 away. [DS 2] Given Hobbs’ status as an armed robbery suspect, Defendant’s status

15 as Hobbs’ girlfriend, and Defendant’s aggressive behavior with regard to the purse,

16 Deputy Martinez handcuffed Defendant and searched her purse for a weapon. As

17 provided in our second notice, an investigation for armed robbery may serve as

18 justification for a weapons search. See State v. Vandenberg, 2003-NMSC-030, ¶ 22,

19 134 N.M. 566, 81 P.3d 19. Moreover, the officer was justified in handcuffing


                                              2
1 Defendant [MIO 4] during the search to ensure his safety. See State v. Gutierrez,

2 2004-NMCA-081, ¶ 11, 136 N.M. 18, 94 P.3d 18 (recognizing that a search for officer

3 safety may be justified even when the defendant is handcuffed).

4       For reasons set forth herein and in our second notice, we affirm.

5       IT IS SO ORDERED.



6                                       __________________________________
7                                       LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                           3